Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s response filed 5/23/22 has been entered.  
Claims 10, 11, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2020.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 11/24/21 have been withdrawn:
None.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Power (US 2008/0139437).
Power teach a composition for removing paint from a substrate, wherein the composition comprises from about 1 to about 50% of at least one aprotic polar solvent, from about 1 to about 70% of at least one ether-containing compound, from 0.25 to about 5% of at least one evaporation retarder, and from about 1 to about 50% at least one solvent for the evaporation retarder.  Suitable polar solvents include methyl acetate, acetone, etc., and mixtures thereof.  Suitable ether-containing compounds include tetrahydrofuran, etc.  Suitable evaporation retarders include paraffin wax, etc.   Additionally, the compositions may contain various other ingredients such as alkaline activating components, fillers, surfactants, thickening agents, etc.  Preferred thickening agents include hydroxyethyl cellulose, etc., which may be used in amounts from 0.1 to 10% by weight.  See paras. 25-36.  Suitable alkaline activating components include aqua ammonia, monoethanolamine, diethanolamine, triethanolamine, etc., which are used in amounts from about 0.1 to 10% by weight.  Surfactants may be used in amounts from 0.1 to 10% by weight.  See paras. 32-40.  
Power do not teach, with sufficient specificity, a composition containing tetrahydrofuran, a solvent, an amine, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing tetrahydrofuran, a solvent, an amine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Power suggest a composition containing tetrahydrofuran, a solvent, an amine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Power, Applicant states that it would not have been obvious to make such a composition in the specific amounts as recited by the instant claims.  In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Power suggest compositions containing the same components in the same amounts as recited by the instant claims.  Thus, the teachings of Power are sufficient to render the claimed invention obvious under 35 USC 103.
Further, Applicant states that comparative data has been presented in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Tables 2 and 3 of the instant specification provide comparative data showing the unexpected and superior paint removal properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Also, Applicant states that the data is commensurate in scope with the instant claims and that although the improved stripping performance of the formulas containing THF were not captured using the specified rating method of Table 3, the strippers containing THF were observed by the experimenter, one of ordinary skill in the art, to demonstrate qualitatively improved stripping qualities which were not expected and, as such, could not be captured by the specified rating method.    In response, note that, the Examiner asserts, as stated previously, that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to tetrahydrofuran in any amount, a broad group of solvents in any amounts, and any amine in any amount, while the instant specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims). 
Additionally, as stated previously, while the results of formula G, H, and I as shown in Table 3 appear to be equivalent with a paint removal rating of 3, para. 36 of the instant specification states that Formulas G and I containing THF were judged to have a superior performance to Formula H which contains 1,3 dioxolane.  However, as stated previously, the superiority of Formulas G and I as stated in para. 36 is not supported by any numerical or factual data, especially in light of the fact that Table 3 show Formulas G, H, and I to perform equivalently.  Note that, conclusory statements in the instant specification do not meet the standard necessary to show and/or prove unexpected results, as these statements are not supported.  It is well settled that unexpected results must be established by factual evidence.  Mere argument or conclusory statements in the specification does not suffice.  In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984); See also In re Wood, 582 F.2d 638, 5642 (CCPA 1978) (“Mere lawyer’s arguments and conclusory statements in the specification, unsupported by objective evidence, are insufficient to establish unexpected results.”).   See MPEP 716.01(c)(I).  While Applicant states that the existing test method could not capture the unexpected improvements, a test method that provides quantitative data must be provided and a test method simply based on an opinion or observation (i.e., a conclusion) is not sufficient to establish unexpected and superior results. Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/July 18, 2022